Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a computerised calendar-based operation used by an individual or group for determining the availability of a person or group for a task, or for assigning a time or a place for a task, classified in G06Q, subclass 10/1097.
II. Claims 6-11, drawn to a computerised arrangement for the monitoring or tracking of work performed or assigned to an individual or group to provide an indication of work that is in queue to be started, work in-progress or work that is completed, classified in G06Q, subclass 10/063114. 
II. Claims 12-19, drawn to a computerised arrangement for the scheduling or assigning of tasks to an individual or group, the scheduling or assigning based on analysis of factors such as the needs or requirements of the enterprise, the task and the individual or groups qualifications or availability, schedules of individuals or groups, or the goal of a specific task, classified in G06Q, subclass 10/06311.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as the schedule allocation interface comprises a resource calendar for the resource displaying; regular time intervals wherein the resource availability status between each time interval is displayed as available or unavailable, and the first resource temporal data value and the second resource temporal data value which define a time interval in the resource calendar, a first allocated task is displayed in the resource calendar across a time interval defined by; the first task temporal data value corresponding with a start time for the task, and a second task temporal data value corresponding with an end time for the task, and occupying all time intervals in the resource calendar therebetween; wherein the schedule allocation interface displays at least one sub-calendar configured to display one or more tasks sharing a common temporal data value; wherein the schedule allocation interface is configured to display a resource availability status for multiple resources whereby: the schedule allocation interface comprises a resource calendar for the multiple resources displaying set time intervals wherein the resource availability status for each or all resources at a time interval is displayed as available or unavailable and a scheduling system configured for viewing on a mobile device display, comprising a second view having a graphical user interface wherein the schedule allocation interface and the schedule availability interface are reduced or hidden, and the active task interface is displayed in the graphical user interface. See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as a resource database configured to store data values associated with one or more resource schedules including at least a first resource capability data value associated with a first resource capability parameter; the resource database further configured to; filter or prioritise multiple resources according to their resource temporal data values associated with their resource temporal parameters and their capability data values associated with their capability parameters, according to preferences or criteria pre-set within the database or preferences or criteria selected from the schedule availability interface, communicate a resource availability status for the filtered or prioritised resources each comprising at least one resource identification data value and two or more resource temporal data value and one or more further resource temporal data values; a schedule allocation interface for allocating the first task to the available resource wherein the schedule allocation interface is configured to; display a resource availability status for the filtered or prioritised resources displaying the first resource temporal data value associated with the first resource temporal parameter and a second resource temporal data value associated with a second resource temporal parameter; wherein the resource database configured to store data values associated with the one or more resource schedules further includes at least; a first resource capability data value associated with a first resource capability parameter, and a first resource feedback data value associated with a first resource feedback parameter, and the resource database is further configured to; filter or prioritise multiple resources according to their resource feedback data value associated with a first resource feedback parameter and resource temporal data values associated with their resource temporal parameters and their capability data values associated with their capability parameters, according to preferences or criteria pre-set within the database or preferences or criteria selected from the schedule availability interface; wherein the schedule availability interface and the schedule allocation interface are configured to rank or weight; preferences or criteria pre-set within the database, or preferences or criteria selected from the schedule availability interface to prioritise the scheduling of resources with preferred resource data values associated with selected resource parameters; wherein the selected resource parameters comprises a resource feedback parameter including any one of; the time taken for completion of the task, number of times a task has been reopened, a satisfaction score, number of the same or similar tasks previously completed, or any combination thereof; and a scheduling system having a resource processing artificial intelligence module configured to; and prioritise the scheduling of resources with preferred resource data values associated with selected resource parameters, communicate one or more prioritised resource schedules to the schedule allocation interface. See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as a resource database configured to store data values associated with one or more resource schedules including at least a first resource capability data value associated with a first resource capability parameter; the resource database further configured to; filter or prioritise multiple resources according to their resource temporal data values associated with their resource temporal parameters and their capability data values associated with their capability parameters, according to preferences or criteria pre-set within the database or preferences or criteria selected from the schedule availability interface, communicate a resource availability status for the filtered or prioritised resources each comprising at least one resource identification data value and two or more resource temporal data value and one or more further resource temporal data values; a schedule allocation interface for allocating the first task to the available resource wherein the schedule allocation interface is configured to; display a resource availability status for the filtered or prioritised resources displaying the first resource temporal data value associated with the first resource temporal parameter and a second resource temporal data value associated with a second resource temporal parameter; wherein the resource database configured to store data values associated with the one or more resource schedules further includes at least; a first resource capability data value associated with a first resource capability parameter, and a first resource feedback data value associated with a first resource feedback parameter, and the resource database is further configured to; filter or prioritise multiple resources according to their resource feedback data value associated with a first resource feedback parameter and resource temporal data values associated with their resource temporal parameters and their capability data values associated with their capability parameters, according to preferences or criteria pre-set within the database or preferences or criteria selected from the schedule availability interface; wherein the schedule availability interface and the schedule allocation interface are configured to rank or weight; preferences or criteria pre-set within the database, or preferences or criteria selected from the schedule availability interface to prioritise the scheduling of resources with preferred resource data values associated with selected resource parameters; wherein the selected resource parameters comprises a resource feedback parameter including any one of; the time taken for completion of the task, number of times a task has been reopened, a satisfaction score, number of the same or similar tasks previously completed, or any combination thereof; and a scheduling system having a resource processing artificial intelligence module configured to; and prioritise the scheduling of resources with preferred resource data values associated with selected resource parameters, communicate one or more prioritised resource schedules to the schedule allocation interface. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if a restriction were not required because one or more of the following reasons apply:
The above mentioned separate utilities present distinctive subject matter that would have to be individually searched and would not necessarily present itself via a single generic search of a particular class/subclass. Applicant's divergent claiming places a significant burden on the Examiner’s search in that even though the inventions may fall within the same class/subclass, each of the features will singularly require significant time to search. Additional search time via the employment of expanded and different search queries would be necessary to account for each of these features which would not exist if just one were claimed. Moreover, not only does the Examiner have to search classes and subclasses in the patent databases, there are numerous non patent literature electronic resource databases, which are also searched prior to any patentability determination, further adding to the Examiner’s overall search duration.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624